                Case 18-14506-LMI   Doc 195   Filed 10/05/18      Page 1 of 15




      ORDERED in the Southern District of Florida on October 5, 2018.




                                          Laurel M. Isicoff
                                          Chief United States Bankruptcy Judge




_____________________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division
                                  www.flsb.uscourts.gov

     In re:                                    Case No. 18-14506-BKC-LMI

     MIAMI BEVERLY, LLC                        Chapter 11 (Lead Case)

                                               Jointly Administered

     1336 NW 60, LLC                           Case No. 18-14509-BKC-LMI
     REVEREND, LLC                             Case No. 18-14510-BKC-LMI
     13300 ALEXANDRIA DR. HOLDINGS, LLC        Case No. 18-14511-BKC-LMI
     THE HOLDINGS AT CITY, LLC                 Case No. 18-14512-BKC-LMI

           Debtors.
     _____________________________________/

       ORDER GRANTING JOINT DEBTORS’ EXPEDITED MOTION FOR ENTRY OF ORDER
      (A) AUTHORIZING PRIVATE SALE OF REAL PROPERTIES PURSUANT TO 11 U.S.C. §
           363, FREE AND CLEAR OF ALL LIENS, CLAIMS, AND ENCUMBRANCES; (B)
       APPROVING PURCHASE AND SALE CONTACT AND AUTHORIZATION TO EXECUTE
           ANY AND ALL DOCUMENTS TO EFFECTUATE CLOSING OF THE SALE; (C)
          AUTHORIZING THE DEBTORS TO ASSUME AND ASSIGN APARTMENT LEASE
          CONTRACTS; (D) APPROVING PAYMENT OF COMPENSATION TO PROPOSED
          BROKER/AUCTIONEER ASSOCIATED WITH TRANSACTION; (E) SHORTENING
                               REQUIRED NOTICE PERIOD
             Case 18-14506-LMI        Doc 195       Filed 10/05/18   Page 2 of 15




       THIS MATTER came before this Court on October 4, 2018 at 9:30 a.m. upon Joint

Debtors’1 Expedited Motion For Entry Of Order (A) Authorizing Private Sale of Real

Properties Pursuant To 11 U.S.C. § 363, Free and Clear Of All Liens, Claims, and

Encumbrances; (B) Approving Purchase And Sale Contact and Authorization to Execute

Any and All Documents to Effectuate Closing of the Sale; (C) Authorizing the Debtors to

Assume and Assign Apartment Lease Contracts; (D) Approving Payment Of Compensation

to Proposed Broker/Auctioneer Associated With Transaction; (E) Shortening Required

Notice Period (the “Motion”) [ECF # 177]. The Court having considered the Motion, having

considered the Court file, having considered representations and arguments of counsels,

and for the reasons stated on the record, finds good cause to grant the Motion.

Accordingly, after due deliberation, the Court –

       FINDS AND DETEREMINES THAT:2

       A.     As of the Petition Date, April 17, 2018, the Debtors were the owner of the real

properties (the “Properties”) located as follows:

    Name of Debtor/Owner                  Property Address                 Property Folio
                                                                              Number
     Miami Beverly, LLC           1250 NW 62 St, Miami, FL 33147-         01-3114-043-0290
                                              8175
     Miami Beverly, LLC           1231 NW 61 St, Miami, FL 33147-         01-3114-043-0291
                                              8175
     Miami Beverly, LLC          6040 NW 12 Ave, Miami, FL 33147-         01-3114-043-0540
                                              8175
      1336 NW 60, LLC             1335 NW 60 St, Miami, FL 33142-         01-3114-043-0790
                                              8277

1The term Debtors in the context of this Order is limited to Miami Beverly, LLC, 1336 NW
60, LLC and The Holdings at City, LLC.
2Findings of fact shall be construed as conclusions of law and conclusions of law shall be
construed as findings of fact to the fullest extent of the law. See Federal Rule of Civil
Procedure 52, made applicable to this proceeding pursuant to Bankruptcy Rule 7052.
               Case 18-14506-LMI      Doc 195    Filed 10/05/18    Page 3 of 15



        1336 NW 60, LLC           1341 NW 60 St, Miami, FL 33142-         01-3114-043-0800
                                              8277
    The Holdings at City, LLC     1710 NW 1 Ct, Miami, FL 33136-          01-3125-048-1060
                                              1700

         A Complete legal description of the Properties is attached hereto as Exhibit “A.”



         B.     The Properties are encumbered by liens and encumbrances (the “Liens”) as

detailed in Exhibit “B” attached hereto.

         C.     With the exception of the additional required notice to tenants of the

Properties (as defined herein) provided herein, the notice of the Motion was proper,

adequate, and sufficient under the circumstances imposed by the Court’s prior ruling made

at the hearing conducted on September 26, 2018 at 3:30 p.m.3 (the “September 26, 2018

Ruling”), and in accordance with 11 U.S.C. § 363(b) of the Bankruptcy Code, Bankruptcy

Rules 2002, 6004, 9006, 9007, and applicable local rules. The Court finds that in light of the

strict time requirement imposed by this Court4 and specifically the requirement that a motion

to approve a private sale be filed on or before September 28, 2018 and hearing on same be

held on October 4, 2018, that notice was proper under the circumstances and that cause

exists to shorten the notice period required under the applicable bankruptcy rules, and

specifically Bankruptcy Rules 2002(a), 6004, and Local Rule 2002-1(K) and Local Rule

6004.

         D.     Notice of the Motion was duly and properly served on all required persons

and entities in accordance with applicable bankruptcy rules, unless otherwise provided for


3 An order in connection with the September 26, 2018 Ruling has been entered
contemporaneously with entry of this order.
4 Due to the Debtors’ failure to adhere to the timeline voluntarily agreed to by the Debtors in
the Agreed Order Granting, In Part, Amended Motion Pursuant to 11 U.S.C. § 543(d)(1) to
Excuse Receiver from Compliance with Turnover Requirement and to Establish Powers and
Duties of Receiver Nunc Pro Tunc to Petition Date [ECF # 78].
             Case 18-14506-LMI        Doc 195     Filed 10/05/18     Page 4 of 15



under this Order with respect to notice to tenants of the assignment of apartment leases

associated the Properties (as defined herein).

       E.     The Debtors have demonstrated a sufficient basis to sell the Properties (as

defined herein) under 11 U.S.C. §§ 363(b) and (f)(3), and such actions are appropriate and

reasonable exercises of the Debtors’ business judgment and are in the best interests of the

Debtors, the estates and their creditors. A valid business purpose exists for approval of the

transactions contemplated by the Sale Motion pursuant to section 363(b) of the Bankruptcy

Code. The transfer of the Properties is a legal, valid and effective transfer of the Properties

notwithstanding any requirement for approval or consent by any person.

       F.     To the extent required pursuant to this Court’s September 26, 2018 Ruling, all

threshold pre-conditions for consideration by this Court of the Motion have been satisfied,

including without limitation the following: (1) the sale contract provides for sufficient escrows

to fund future remediations of the Properties; (2) Debtors’ equity owners have deposited

with their counsel’s trust $50,000 to fund immediate repairs to the Properties during the pre-

closing period (“Pre-Closing Funds”) and have filed a timeline detailing the plan of action for

such repairs; (3) the sale price (detailed below) exceeds the aggregate of all Total Claims5

as filed notwithstanding any pending objections, Total Administrative Claims and

transactional costs associated with the sale agreement; and (4) the sale contract provides

for specific terms with respect to the assignment of leases, responsibilities of the buyer, 101

Apartments Holding, LLC (the “Buyer”), with respect to the Properties, and otherwise the

sale contract addresses the transfer of the Properties from the Debtors to the Buyer.

       G.     The purchase price of $6,550,000 (together with the additional $300,000 in



5Capitalized term not defined herein shall have the same ascribed meaning as in the
Motion.
                Case 18-14506-LMI      Doc 195     Filed 10/05/18   Page 5 of 15



escrow deposit for committed repairs by Buyer) is fair and reasonable, is in the best interest

of the Debtors’ estates and constitute full and adequate consideration and reasonably

equivalent value for the Properties.

       H.       The terms of the Commercial Contract (the “Contract”) attached as Exhibit “C”

to the Motion are fair, reasonable and are approved.

       I.       The Buyer is not assuming any of the debts, liabilities or obligations of the

Debtors, except as specifically set forth in this Order..

       J.       The Buyer and its principal, Mr. Peter Politis are not insiders of the Debtors,

as that term is defined in 11 U.S.C. § 101(31) and the decisions thereunder. The Buyer is a

purchaser in good faith, as that term is used in the Bankruptcy Code and the decisions

appurtenant thereto, and is entitled to the protections of sections 363(m) of the Bankruptcy

Code with respect to the Properties and the purchase of the Properties. Neither the Debtor

nor the Buyer has engaged in any conduct that would prevent the application of 11 U.S.C. §

363(m). Specifically, the Contract has been negotiated by the Debtors and the Buyer (and

their respective affiliates, professionals and representatives) in good faith, at arm’s length

and without collusion or fraud. The terms and conditions of the Contract is fair and

reasonable, and the sale of the Properties pursuant to its terms is in the best interest of the

Debtors, the estates and their creditors. The Buyer is deemed a “good faith purchaser”

entitled to the full benefits and protections of 11 U.S.C. § 363(m) with respect to the sale of

the Properties.

       K.       The Debtors have full corporate power and authority to execute the Contract

and all other documents contemplated thereby. No consents or approvals, other than as

expressly provided for in the Contract, are required by the Debtors to consummate such

transactions.

       L.       Sperry Van Ness, South Commercial Real Estate Advisors, LLC (“SVN
                Case 18-14506-LMI        Doc 195     Filed 10/05/18    Page 6 of 15



Advisors”) are not professionals employed by the Debtors.. Any dispute by and between the

Buyer and SVN Advisors is outside the jurisdiction of this Court.

          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED as

follows:

          1.     The Motion is GRANTED.

          2.     Pursuant to 11 U.S.C. § 363(b) and (f)(3), the Debtors are authorized to sell

and transfer to 101 Apartments Holding, LLC all of the Debtors’ rights, title, and interest in

the Properties according to the terms of the Contract, free and clear of all liens, claims,

encumbrances and interest in the Properties, whether known or unknown, with all such

liens, claims, encumbrances and interest attaching to the proceeds of the sale as provided

herein.

          3.     Subject to the delivery of the consideration in accordance with the Contract

and completing all other deliveries required under the Contract, effective as of the Closing

(as defined in the Contract), the sale of the Properties by the Debtors to the Buyer shall

constitute a legal, valid and effective transfer of the Properties notwithstanding any

requirement for approval or consent by any person and shall vest Buyer with all right, title

and interest in and to the Property free and clear of all Liens6 pursuant to 11 U.S.C. §

363(f)(3) with all Liens to attach to the sale proceeds. The sale of the Properties to Buyer

under the Contract will constitute a transfer for reasonably equivalent value and fair

consideration under the Bankruptcy Code and all applicable law. Further, for avoidance of

doubt, any and all creditors of the Debtors shall be forever barred, estopped and enjoined

from taking any action of any kind against the Buyer or the Properties on account of any

claim against the Debtors or the Properties.


6   Including without limitations the Liens detailed in Exhibit “B”.
             Case 18-14506-LMI      Doc 195     Filed 10/05/18    Page 7 of 15



       4.     The Contract is hereby APPROVED, and the Debtors are hereby

AUTHORIZED to execute, deliver, perform, consummate, and implement all of the terms

and conditions of the Contract, to execute any and all documents associated therewith, and

to take all actions necessary or appropriate to effectuate the transactions contemplated

therein.

       5.     The Buyer shall be entitled to the protection of the good faith purchaser for

value under 11 U.S.C. § 363(m), if this Order or any authorization contained herein is

reversed or modified on appeal. The sale is not subject to avoidance pursuant to 11 U.S.C.

§ 363(n).

       6.     The notice for the Motion and hearing on the Motion, as required under

Bankruptcy Rules 2002(a), 6004, and Local Rule 2002-1(K) and Local Rule 6004 is hereby

shortened and determined as appropriate under the circumstances.

       7.     Debtors are AUTHORIZED to assume and assign to Buyer all residential

apartment leases associated with the Properties (the “Leases”), pursuant to 11 U.S.C. §§

363(b) and 365, but subject to a negative notice requirement provided herein. Buyer shall

assume the written leases of one year term or less and month to month tenancies, as well

as the rights and obligations thereunder effective from the date of assignment forward,

together with any deposits and advance rents actually received by Buyer from Seller,

Custodian or Receiver at closing. Otherwise, the sale and purchase by Buyer shall be free

and clear of any claims of the tenants, occupants and lessees, with same to attach to

proceeds.

       8.     Debtors, by and through the Custodian and/or her agents, shall provide

tenants/lessees (the “Tenants”) simple written notice (the “Notice”) of the assignment of the

Leases to the Buyer, which shall be delivered by hand to each of the occupied units in the

Properties by October 5, 2018. The simple notice shall at a minimum inform the Tenants of
             Case 18-14506-LMI       Doc 195     Filed 10/05/18    Page 8 of 15



the assignment of their lease to the Buyer, the transfer of their deposit and/or last month’s

rent to the Buyer, and the Tenants’ right to raise a valid legal objection to the assignment of

Leases by October 15, 2018 at 12:00 p.m. EST. All objections may be submitted to either

the Custodian or Debtors’ counsel by e-mail and/or telephone. The Custodian and Debtors’

counsel may determine who among them is the primary and exclusive point of contact

designated to receive such objections. To the extent any objections are received, such

objections shall be heard by this Court on October 19, 2018 at 11:00 a.m., at C. Clyde

Atkins U.S. Courthouse, 301 N Miami Ave Courtroom 8 (LMI), Miami, FL 33128, otherwise

the Court may cancel the hearing upon notice by the Debtors that no objections were

received.

       9.     This Order is effective immediately, the fourteen (14) day stay provisions of

Bankruptcy Rule 6004(h) shall not be applicable, and the Debtors and the Buyer are

authorized to complete and otherwise close on the sale of the Properties.

       10.    Debtors are authorized to pay at closing $5,000.00 to Wilbert “Will” Reynoso

and Moecker Realty Auctions, LLC.

       11.    Subject to and pending further order of this Court upon motion and a hearing,

the Debtors shall not disburse the proceeds received from the sale of the Properties,

provided that the Debtors are AUTHORIZED to pay any normal and customary closing

costs that are the obligation of the Debtors under the Contract, pay Wilbert “Will” Reynoso

and Moecker Realty Auctions, LLC, pay US Trustee fees associated with the transaction,

and pay Miami-Dade Tax Collector any and all amounts outstanding as of date of the

Closing from such proceeds, and pay undisputed City of Miami Liens. Proration of real

estate taxes pursuant to the Contract are also AUTHORIZED. The rights of the Debtors,

creditors, equity holders, and parties in interest in and to the proceeds from the sale of the

Properties are hereby reserved and preserved pending further order of the Court.
             Case 18-14506-LMI       Doc 195     Filed 10/05/18    Page 9 of 15



       12.    All net proceeds from sale of the Properties shall be directly placed and

reside in the trust account of Leiderman Shelomith Alexander + Somodevilla, PLLC,

counsel for the Debtors, pending further order of this Court. All disbursements made at

closing shall be reported in monthly operating reports and any and all settlement statements

shall be attached to same. Any dispute concerning the disbursement of proceeds at closing

as contemplated by the closing statement of the transaction shall be heard by the Court,

upon notice and request for hearing, on October 19, 2018 at same time as hearing on any

Tenant’s objection.

       13.    The Custodian shall supervise the use of the Pre-Closing Funds for the

exclusive purpose of continuing necessary remediation of the properties that are the subject

of the Receivership Case, up to the Closing Date (as defined in the Contract). Use of the

Pre-Closing Funds shall be subject to notice to Debtors for specific use. The funds shall be

disbursed by Mr. Gary Murphree who shall continue holding onto the Pre-Closing Funds

and act as a disbursement agent of said funds.

       14.    This Court shall retain jurisdiction to enforce the provisions of this Order and

the Contract and to resolve any dispute concerning this Order, the Contract, or the rights

and duties of the parties hereunder or thereunder or any issues relating to the Contract and

this Order, including, but not limited to, the interpretation of the terms, conditions and

provisions hereof and thereof, the status, nature and extent of the Properties and all issues

and disputes arising in connection with the relief authorized herein.

       15.    SVN Advisors’ Ore Tenus motion raised at the hearing on this Motion is

hereby DENIED as determined in this Order and for the reasons stated on the record.

       16.    Nothing in this Order (including any findings of fact) shall be construed as

determinative with respect to any pending claim objection or other disputed matter between

the Debtors and Gadi Shushan and his assign, Miami Development & Holdings, LLC.
             Case 18-14506-LMI       Doc 195     Filed 10/05/18   Page 10 of 15



       17.      The Court shall conduct a status conference concerning the sale of the

Properties and status of the cases on November 5, 2018 at 10:30 a.m., at C. Clyde Atkins

U.S. Courthouse, 301 N Miami Ave Courtroom 8 (LMI), Miami, FL 33128.

       18.      In light of the substantial and positive actions undertaken by the Debtors and

the Debtors’ equity owners, the hearing on Order to Show Cause as to Why Chapter 11

Trustee Should Not be Appointed is continued to November 5, 2018 at 10:30 a.m., at C.

Clyde Atkins U.S. Courthouse, 301 N Miami Ave Courtroom 8 (LMI), Miami, FL 33128. The

Court will not take evidence at such hearing, and instead treat such hearing as preliminary

in nature.

                                              ###


Submitted by:

Ido J. Alexander, Esq.
Leiderman Shelomith Alexander +
Somodevilla, PLLC
2699 Stirling Rd # C401
Ft. Lauderdale, FL 33312
Telephone (954) 920-5355
ija@lsaslaw.com

Copies furnished to:

Ido J. Alexander, Esq.

[Attorney Alexander is directed to serve copies of this order on all interested parties and to
file a certificate of service]
Case 18-14506-LMI    Doc 195   Filed 10/05/18   Page 11 of 15



                        EXHIBIT “A”

                    (Legal Descriptions”)
       Case 18-14506-LMI         Doc 195      Filed 10/05/18     Page 12 of 15

                                      Exhibit A



PARCEL 1:

Lots 13, 14, 15, and 16, less the North 10 feet thereof, in Block 2, of Orchard Villa Extension,
according to the plat thereof as recorded in Plat Book 17, Page 55, Public Records of Miami-
Dade County, Florida.

Property Address: 1250 NW 62 Street, Miami, FL 33147

Folio:01-3114-043-0290



PARCEL 2:

Lots 31 and 32, in Block 2, of Orchard Villa Extension, according to the plat thereof as
recorded in Plat Book 17, Page 55, Public Records of Miami-Dade County, Florida.

Property Address: 1231 NW 61 Street, Miami, FL 33147

Folio: 01-3114-043-0291



PARCEL 3:

Lots 13, 14, 15, and 16, in Block 3, Orchard Villa Extension, according to the plat thereof as
recorded in Plat Book 17, Page 55, Public Records of Miami-Dade County, Florida.

Property Address: 6040 NW 12 Ave, Miami, FL 33127

Folio: 01-3114-043-0540



PARCEL 4:

Lot 16, Block 4, Orchard Villa Extension, according to the map or plat thereof as recorded
in Plat Book 17, Page 55, Public Records of Miami-Dade County, Florida.

Property Address: 1335 NW 60 St, Miami, FL 33142

Folio: 01-3114-043-0790
       Case 18-14506-LMI         Doc 195     Filed 10/05/18     Page 13 of 15

                                     Exhibit A



PARCEL 5:

Lot 17, Block 4, Orchard Villa Extension, according to the plat thereof as recorded in Plat
Book 17, Page 55, Public Records of Miami-Dade County, Florida.

Property Address: 1341 NW 60 St, Miami, FL 33142

Folio: 01-3114-043-0800



PARCEL 6:

Lots 9 and 12, Block 27, Waddell's Addition, according to the plat thereof as recorded in Plat
Book B, Page 53, Public Records of Miami-Dade County, Florida.

AND

The East ½ of alley lying West and adjacent to Lots 9 and 12, Block 27, Waddell's Addition,
according to the plat thereof as recorded in Plat Book B, Page 53, Public Records of Miami-
Dade County, Florida, said alley having been vacated by Ordinance by City of Miami under
File Number 14-00345 and Enactment Number 13492 recorded in O.R. Book 29757, Page
1686, O.R. Book 29778, Page 3598, O.R. Book 29877, Page 4214 Public Records of Miami-
Dade County, Florida.

Property Address: 1710 NW 1 Ct, Miami, FL 33136

Folio: 01-3125-048-1060
Case 18-14506-LMI   Doc 195   Filed 10/05/18   Page 14 of 15



                      EXHIBIT “B”

                         (Liens)
            Case 18-14506-LMI        Doc 195     Filed 10/05/18    Page 15 of 15

                                          Exhibit B




   1. Notice of Lien for Water and Sewer Service recorded in O.R. Book 30370, Page 1392,
Public Records of Miami-Dade County, Florida.
   2. Notices of Sheriff's Levy recorded in O.R. Book 30791, Page 3825; O.R. Book 30791,
Page 3824 and O.R. Book 30861, Page 1940, and all claims by the City of Miami and the Receiver
under Case No. 14-027781, Public Records of Miami-Dade County, Florida.
   3. Lis Pendens recorded in O.R. Book 30929, Page 2328; O.R. Book 30929, Page 2333; O.R.
Book 30929, Page 2323; O.R. Book 30929, Page 2278; O.R. Book 30929, Page 2309 and O.R.
Book 30929, Page 2305, Public Records of Miami-Dade County, Florida, and claims made in that
certain Case No. 2015-020526-CA-01 in the Circuit Court of Miami-Dade County, Florida.
   4. Notice of Lien for Water and Sewer Service recorded in O.R. Book 29983, Page 1133,
Public Records of Miami-Dade County, Florida.
   5. Code enforcement liens recorded in O.R. Book 29215, Page 4800; O.R. Book 29992, Page
4579; O.R. Book 28946, Page 892, Public Records of Miami-Dade County, Florida.
   6. Notice(s) of Lien for Water and Sewer Service recorded in O.R. Book 29948, Page 1291;
O.R. Book 29948, Page 1540; O.R. Book 29948, Page 1704; O.R. Book 29967, Page 2597; O.R.
Book 29967, Page 2600; O.R. Book 29984, Page 3613; and O.R. Book 29984, Page 3644, Public
Records of Miami-Dade County, Florida.
   7. Code enforcement lien(s) recorded in O.R. Book 28329, Page 747; O.R. Book 29992, Page
4542, O.R. Book 28619, Page 2474, Public Records of Miami-Dade County, Florida.
   8. Code enforcement lien(s) recorded in O.R. Book 26314, Page 3144; O.R. Book 29988,
Page 3160; and O.R. Book 30101, Page 3617, Public Records of Miami-Dade County, Florida.
   9. Judgments and/or liens against Miami Beverly, LLC, a Florida limited liability company,
or a similar name, certified copies of which are recorded in O.R. Book 27530, Page 4936, Public
Records of Miami-Dade County, Florida.
   10. Certified Judgment(s) and/or liens against the name of Miami Beverly, LLC, a Florida
limited liability company; 1336 NW 60 LLC, a Florida limited liability company and The Holdings
at City, LLC, a Florida limited liability company recorded in O.R. Book 30774, Page 2541, Public
Records of Miami-Dade County, Florida.
